Citation Nr: 1739927	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps (USMC) from July 1967 to August 1970.  

For his service, he was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms such as disturbances in mood and motivation, depression and difficulty in establishing and maintaining effective work and social relationships.

2. The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a schedular rating of 70 percent for PTSD, but not higher, is met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R.  §§ 4.125, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2016); 38 C.F.R.  §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2016); see generally, 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See, Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).

I. Posttraumatic Stress Disorder (PTSD)

In May 2010, the Veteran submitted a claim for an increased rating for his posttraumatic stress disorder (PTSD), which is currently rated at 50 percent under 38 C.F.R. § 4.130, D.C. 9411 (2016).

In order to warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, D.C. 9411 (2016).

After a review of the evidence, the Board determines that a rating of 70 percent, but not higher is warranted for the entire period on appeal.

The Veteran was afforded a VA examination in October 2010 in connection with his claim for an increased rating for PTSD.  At the time of the examination, the Veteran reported little interest in leisure activities since losing his father.  He reported social isolation, with social interaction which was generally limited to his girlfriend and few close family members.  He relayed a history of violent outbursts which resulted in numerous fights.  Overall, he reported experiencing depression most of the day, every day in addition to difficulties sleeping.

On examination, the Veteran described his own mood as crappy, with regular symptoms of anxiety, including heart palpitations.  He endorsed symptoms of hyperarousal and hypervigilance, including chronic sleep impairment, as well as frequent intrusive thoughts and memories of Vietnam.  However, the Veteran appeared clean and neatly groomed and dressed.  He was noted to be alert and oriented in all spheres, without evidence of delusions or hallucinations.  His speech and thought processes were noted to be normal.  The VA examiner did not report any inappropriate behavior.  The Veteran denied problems or difficulties with activities of daily living.  The VA examiner confirmed a diagnosis of PTSD; but noted that the Veteran appeared to exaggerate psychological symptoms.  On that basis, the VA examiner did not opine as to the level of severity of the Veteran's PTSD.

The record reflects that the Veteran receives treatment through the VA Medical Center for his various disabilities, including his PTSD.  At a mental health counseling visit in February 2011, the Veteran reported intrusive thoughts of combat, as well as nightmares.  He described a preference for avoiding social interactions and reported having few friends.

On objective examination, the VA examiner stated his belief that the Veteran had deficiencies in most areas.  He noted the Veteran was unable to work due to constant and high levels of anxiety.  He observed the Veteran had difficulty adapting to stressful situations, as well as establishing and maintaining effective relationships.  He reported that the Veteran experienced difficulties with mood, including instability and irritability.
 
At a visit in March 2011, the Veteran presented as depressed, with an overtly anxious effect.  He described feelings of being "haunted" on a daily basis by his symptoms, which he reported as previously down-playing to those around him.  He reported symptoms of hyperarousal as well as hypervigilance, including significant disturbances in sleep.  He endorsed on-going nightmares and intrusive thoughts of Vietnam, in addition to flashbacks and panic attacks which occurred almost nightly.

At a visit in January 2014, the Veteran described intense survivor guilt and depression resulting in an overall poor quality of life.  He elaborated specifically that his inability to maintain employment was a significant trigger for his feelings of depression.  He expressed difficulty around people and noises, both of which led to intense anxiety, and an increase in blood pressure.  The Veteran described on-going sleep impairment due to hypervigilance.

On objective examination, his demeanor was described as cooperative but tense, guarded, constricted and watchful, with apparent disturbances in motivation.  The VA examiner confirmed that the Veteran's inability to obtain and maintain employment due his disabilities was a major source of his depression.

At a visit in April 2014, the Veteran described a lifestyle of nearly complete social isolation.  He elaborated on his feelings that something bad always happened to those he attempted to get close to, going back to military friends killed in Vietnam.  He reported difficulties with uncontrolled anger in response to perceived provocation or disrespect.  He continued to report symptoms of hypervigilance, which were particularly triggered by sudden noises.  He also admitted to occasional problems with short-term memory.  At the time, the Veteran denied hallucinations, as well as homicidal and suicidal ideations. 

The VA examiner noted that the Veteran suffered from disturbances in motivation, poor focus and concentration.  He presented with a very depressed mood with chronic anxiety.  However, he was cooperative.  His speech was logical and goal oriented and exhibited a normal rate, tone and volume.

At a visit in May 2014, the Veteran continued to express feelings of survivor's guilt, as well as depression and anxiety.  He continued to report social isolation as a result of feelings that getting close to people put them in harm's way.  He described his relationship with his girlfriend as one more of necessity, which was marked by physical and emotional detachment.  He acknowledged that she handles most of the activities of daily living, including shopping and housework.  The Veteran described passive suicidal ideation, without plan or intent due to a quality of life which he described as "abysmal." 

The Board acknowledges a May 2014 lay statement from D.D., the Veteran's girlfriend.  D.D. confirmed the Veteran's general preference for social isolation, as well as symptoms of anxiety, irritability, hypervigilance and sleep impairment.

At visits between February and June 2017, the Veteran appeared to achieve some improvement in his symptoms.  He reported spending time with his son, and new grandchild in just the past few weeks, for which he had to travel out of town.  He talked about and expressed pride with his son's professional achievements.  The Veteran relayed happiness at receiving additional Social Security benefits; and, further happiness at his anticipation of receiving additional VA benefits.  He continued to report some social isolation in order to avoid what he believed to be his negative effect on other's luck.  He admitted that anniversaries of his service discharge date continued to trigger increased depression and thoughts of friends he lost.  However, the Veteran no longer reported suicidal ideation.  He reported that he had been diagnosed with prostate cancer, but affirmed that he wants to fight the cancer because he does not want to die from it.  He also indicated an interest in possibly buying a small aircraft in the near future and getting back into flying.  He acknowledged the benefits of meditation techniques he used to practice; and, expressed a willingness to try these again. 

On objective examination, the Veteran was generally described as depressed, but cooperative, open and forthright.  Affect, speech, and eye contact were reported as normal.  The Veteran presented as willing and capable of continuing to address his treatment needs.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the record reflects that Veteran is entitled to a disability evaluation of 70 percent for his PTSD for the entire period on appeal.  According to the February 2011 VA treating psychologist, the Veteran had deficiencies in most areas.  Furthermore, the psychiatric symptoms cited by the Veteran's treating psychologist also support the assignment of a 70 percent disability evaluation.  In addition, the Veteran's subsequent VA treatment records, the lay statement from the Veteran's girlfriend and the December 2016 hearing testimony, support the assignment of a continued 70 percent rating throughout the period on appeal.  

The Board acknowledges the October 2010 VA examination, on which the Veteran was noted to have exaggerated his symptoms.  As the VA examiner was unable to determine a level of severity of the Veteran's PTSD, the October 2010 VA examination does not constitute probative evidence against the assignment of a higher rating.  On the basis of the evidence discussed above, the Board finds that the assignment of a 70 percent rating for the Veteran's PTSD is warranted for the entire period on appeal.

The Board, however, finds that a higher evaluation of 100 percent is not warranted. Specifically, the evidence does not demonstrate total occupational and social impairment. 

In this regard, the evidence does not suggest that the Veteran currently experiences symptoms which would support the assignment of a 100 percent disability rating.  In particular, the record does not reflect that the Veteran experiences gross impairment in thought process or delusions.  The Veteran has not continued to endorse persistent thoughts of wanting to hurt himself or others.  Neither the Veteran nor the Veteran's girlfriend noted that the Veteran experienced persistent disorientation or difficulties with memory of his name or that of his family.  The Board fully recognizes that the listed symptoms for a 100 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause total occupational and social impairment, in order to warrant a 100 percent rating.  See, Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  While the Veteran has exhibited one or more of the symptoms associated with a 100 percent rating at some point throughout the rating period, total occupational and social impairment is simply not shown.

The Board has acknowledged the level of impairment experienced by the Veteran with respect to the symptoms of a 70 percent rating.  However, the Board finds that while the Veteran's many statements made to VA treatment providers, the lay statement from the Veteran's girlfriend and the statements made during the December 2016 hearing strongly support a 70 percent evaluation, they do not support a 100 percent finding.  In sum, the Board finds that the evidence of record does not support a 100 percent rating, for any part of the rating period on appeal.

Lastly, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the Board finds that the applicable rating criteria contemplates all impairment resulting from the Veteran's PTSD, as well as any effect from all his service-connected disabilities combined.  In that regard, the Board notes that the criteria reasonably describes the Veteran's disability level and symptomatology, to specifically include his reports of anxiety, anger, and depression due to his PTSD.  In addition, the Board specifically notes that the Veteran reported that his inability to obtain employment due to his service-connected wrist disability increases his depression, which has been accounted for by the rating criteria.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).  See, Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Mittleider v. West, 11 Vet. App. 181 (1998). 

II. TDIU

In his February 2014 TDIU formal application, the Veteran stated that he became too disabled to work in June 1992 due to his service-connected disabilities.  When a Veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU. See, Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Marginal employment shall not be considered substantially gainful employment.

In this case, the Veteran is service-connected for prostate cancer, rated at 100 percent; PTSD, currently rated at 50 percent disabling; and a wrist disability, rated 30 percent disabling.  His total combined rating is 100 percent. 

Accordingly, the Veteran meets the minimum schedular requirements for TDIU. See, 38 C.F.R. § 4.16 (a).

In addition to the previously addressed record of mental health treatment, in December 2016 the Veteran testified that working with people tends to lead to violent outbursts in response to even small instances of perceived disrespect.  He also reported difficulty with crowds, and, stated that he experiences almost daily panic and anxiety attacks.

Based on the lay and medical evidence of record, the Veteran's testimony that his service-connected wrist and psychiatric disabilities necessitated his departure from employment, and the Veteran's current combined disability rating of 100 percent; the Board finds the Veteran's combined disability picture renders him unemployable.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The effective date of this award is not before the Board at this time.

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2016); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a) (2016); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with VA examinations.  However, as noted above, that while the October 2010 VA examination does not constitute adequate evidence in favor or against the assignment of a higher rating, the Board has fully considered the other available evidence of record, including VA treatment records, as well as lay statements from the Veteran and his girlfriend.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating of 70 percent, but not higher, for PTSD, is granted for the entire period on appeal.

Entitlement to a TDIU is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


